United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT



                         No. 96-4116


Verla J. Trossauer,           *
                              *
         Appellant,           *
                              * Appeal      from   the   United
States
    v.                        * District Court for the
                              * Eastern     District   of
Missouri.
Shirley S. Chater, Commissioner
                           *    of
Social Security,           *
                           *
          Appellee.        *


                Submitted:    May 23, 1997
                                                         Filed:
July 14, 1997


Before MURPHY, HEANEY, and MAGILL, Circuit Judges.


HEANEY, Circuit Judge.

    Trossauer filed an application for disability
benefits under Title II of the Social Security Act (the
Act), 42 U.S.C. §§ 401- 433 (1994), on March 2, 1992.
She alleged disability as of April 2, 1974 due to
recurrent bladder problems.       The Social Security
Administration denied Trossauer’s application initially
and   on  reconsideration.     After   a   hearing,  an
administrative law judge (ALJ) found that Trossauer was
not disabled at any time on or before June 30, 1975, the
date she was last insured for disability-




                           2
benefits.1 On September 16, 1993, the Appeals Council of
the Social Security Administration denied Trossauer’s
request for review.       Trossauer filed a complaint
requesting judicial review of the Commissioner’s decision
in the United States District Court for the Eastern
District of Missouri. The district court affirmed the
administrative decision and Trossauer appeals.         We
reverse.

    At the time of the hearing before the ALJ, Trossauer
was sixty-two years old.       She has an eighth-grade
education and only a limited work history due, in large
part, to her recurrent health problems throughout her
adulthood. Her most recent employment was as a nurse’s
aid. She stopped working in 1974 because of recurring
hernias and bladder infections. All parties agree that
Trossauer is currently disabled within the meaning of the
Act. To qualify for benefits, however, Trossauer must
demonstrate that she was disabled on or before June 30,
1975 when she last met the earnings requirements for
disability benefits.

    Hampered by old and incomplete medical records
relating to the key period between 1974 and 1975 and
unpersuaded by the testimony of Trossauer’s treating
physician, the ALJ found “no evidence of a severe
impairment [representing] more than a slight abnormality
having more than minimal effect on her ability to


      1
       To meet the special, insured-status requirements of the Act, an applicant’s
earnings must establish at least twenty quarters of eligibility in the forty-quarter period
ending with the first quarter of disability. See 42 U.S.C. §§ 416(l)(3)(B), 423(c)(1)(B);
20 C.F.R. § 404.130.
                                            3
function prior to June 30, 1975.” Accordingly, the ALJ
denied her claim for benefits.        Our obligation in
reviewing this decision is to determine whether it is
supported by substantial evidence on the record as a
whole. 42 U.S.C. § 405(g); Whitehouse v. Sullivan, 949
F.2d 1005, 1006 (8th Cir. 1991). Substantial evidence is
that which a reasonable mind might accept as adequate to
support the Commissioner’s conclusion. Whitehouse, 949
F.2d at 1006 (citing Richardson v. Perales, 402 U.S. 389,
401 (1971)). In assessing




                            4
the substantiality of the evidence, we must consider
evidence that detracts from the decision as well as
evidence that supports it. Locher v. Sullivan, 968 F.2d
725, 727 (8th Cir. 1992) (citing Baker v. Heckler, 730
F.2d 1147, 1150 (8th Cir. 1984)).

    In addition to being followed by several specialists
over the years, Trossauer had been treated by her primary
physician, Dr. Frank J. Niessen, since 1954. According
to Dr. Niessen’s testimony, he remembers Trossauer’s
medical history well because it has been unusual. In the
late 1950s, Dr. Niessen treated Trossauer’s tuberculosis
of the uterus, a rare condition that Dr. Niessen has seen
only this once during his career. Dr. Niessen performed
a total hysterectomy on Trossauer in 1958. In 1973 and
1974, Dr. Niessen treated Trossauer for menopause
syndrome and recurrent bladder infections and stated that
he saw her approximately once per month during that
period.   In 1974, Dr. Niessen referred Trossauer to a
urologist, Dr. Gurshani, because her bladder problems
caused him to suspect that the tuberculosis had spread to
her bladder.      Although Dr. Niessen’s fear proved
unfounded, Trossauer was treated regularly by Dr.
Gurshani over the next decade.     He performed at least
five operations on her, including a Marshall-Marchetti




                            5
procedure in 1976,2 and the complete removal of her
bladder sometime in the 1980s.

    Dr. Niessen testified that he does not believe
Trossauer was able to work as of 1974 because, due to her
severe bladder infections and incontinence, “she was
going to the bathroom every ten minutes.”            When
questioned about how he could remember




      2
        A Marshall-Marchetti procedure is an operation for the correction of stress
incontinence in which the anterior portion of the urethra, vesical neck, and bladder are
sutured to the posterior surface of the pubic bone. (Appellee’s Br. at 3 n.8 (citing
Dorland’s Medical Dictionary at 1182 (28th ed.)).) According to Dr. Niessen, the fact
that Trossauer underwent this operation in 1976 supports Trossauer’s claim that she
was disabled by bladder trouble in 1974 because the operation is only done after a
patient has had “tremendous problems with her bladder that would be reflected by, say,
two or three years of infection, inability to hold her urine.” (Hr’g Tr. at 29.)
                                           6
the eighteen-year-old bathroom habits of one patient
among thousands he had treated, the doctor responded that
he remembered Trossauer’s case because it was unusual and
because he had referred her to the urologist for possible
tuberculosis of the bladder.

    Dr. Niessen could not produce any written medical
records relating to his care of Trossauer during the
relevant period because the old records had been expunged
as part of the ordinary course of his practice.       Dr.
Niessen’s statements, however, are consistent with other
evidence suggesting Trossauer was unable to work after
1974. Trossauer testified that, in addition to hernias
that prevented her from lifting, her bladder infections
caused her severe burning and itching.        She had to
catheterize herself and had trouble controlling her
urination. She testified that she went to the bathroom
about every ten minutes and that the burning caused her
to scream when she urinated. She also told the ALJ that
by 1974 she could not perform housework or other
activities other than to “[lay] in bed and cry.”
Trossauer’s husband confirmed that his wife has not been
able to perform any work in the house since 1974. He
testified that he hired a person to come in to do the
heavy housework and that he has performed the lighter
housework and cooking himself since 1974. He recounted
that his wife had difficulty standing up and that he
often assisted her use of the bathroom.

    In rejecting Trossauer’s claim, the ALJ discredited
Dr. Niessen’s testimony because he doubted that the
doctor could remember the frequency with which Trossauer
had to urinate in 1974 in light of the thousands of

                            7
patients he admitted to treating over the years. The ALJ
stated that he was instead relying on a hospital record
from an October 1975 hospitalization of Trossauer.
Because   that   record   did  not   explicitly   mention
Trossauer’s frequent urination in 1974, the ALJ concluded
that the record was inconsistent with Dr. Niessen’s
testimony.    Moreover, the ALJ concluded that because
there was no record of Trossauer being hospitalized for
her condition until October 1975 she could not have been
disabled on or before June 30, 1975. In any event, the
ALJ summarily found that Trossauer was not disabled until
her bladder was removed in the 1980s.




                            8
    The ALJ’s conclusion is not substantially supported
by the record as a whole. Most important, we agree with
Trossauer that the ALJ erred in discrediting the
testimony of Dr. Niessen.     “The opinion of a treating
physician is entitled to great weight ‘unless it is
unsupported   by   medically    acceptable   clinical   or
diagnostic data.’”    Ghant v. Bowen, 930 F.2d 633, 639
(8th Cir. 1991) (quoting Kirby v. Sullivan, 923 F.2d
1323, 1328 (8th Cir. 1991)).        Although the medical
records could be more complete with respect to the
crucial time period, none of the available records--
including    the   report    from    the   October    1975
hospitalization--contradict Dr. Niessen’s testimony in
any respect. In fact, the overall record fully supports
Dr. Niessen’s assertion that Trossauer was disabled by
severe bladder problems in 1974, which resulted in
drastic surgery in 1976 and, ultimately, the total
removal of the bladder. Dr. Niessen could be expected to
be quite familiar with the medical history of a patient
he had treated for almost forty years.      Moreover, Dr.
Niessen offered a specific, reasonable explanation for
his detailed recollection of Trossauer’s case. The ALJ
simply erred in refusing to give due weight to the
doctor’s testimony.
.
    On this record, we believe that reversal, rather than
remand, is warranted.     See Fowler v. Bowen, 867 F.2d
1183, 1186 (8th Cir. 1989) (reversal is appropriate where
the record overwhelmingly supports a disability and
remand would merely delay the receipt of benefits to
which claimant is entitled). Dr. Niessen’s testimony, in
combination with the statements of Trossauer and her
husband and the entire body of medical evidence

                            9
presented, overwhelmingly supports a finding that
Trossauer was disabled sometime in 1974, but in any
event, prior to the expiration of her insured status on
June 30, 1975. We therefore reverse the district court
and direct it to issue an order requiring the Social
Security Administration to grant Trossauer’s claim for
benefits and to provide her with retroactive benefits in
the amount to which she is entitled under the applicable
statutes and regulations.




                           10
A true copy.

    Attest.

        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                       11